Title: To Thomas Jefferson from Stephen Cathalan, Jr., 8 April 1805
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


                  
                     My most Respected Dear Sir!
                     Marseilles the 8th. april 1805
                  
                  Since my Respects of the 8th. December Last, I had the misfortune of Supporting Two Irreparable Losses in my Family;
                  Mrs. Cathalan my Beloved wife, on the 28th. January Last, & my old Respectable Father, on the 17th. Last february, Left this world! Soriously Regretted by me, my old mother, & my Daughter!
                  A Great Comfort for my Remaining Family, was the Concern that their & our acquaintances, & the American Citizens then at Marseilles, took in our affliction; 23 American vessels whereof 5 to my address, where then in this Port & about fifty american Masters or Citizens, in Marseilles they all empressed themselves to pay their Memory, Respect, on Board their vessels, & in assisting to their Respective funerals, I acknowledged to them my Gratitude; it is my duty to mention You this Circumstance, & at Same time to Inclose you a Copy of the Epithaph I caused to be engraved on their Tombs!
                  Never Such a number of american vessels had frequented this Port, nor was I So much Busied, than at that Fatal Epoque, to dispatch them, at their own Satisfaction, till a few Days past;
                  this is the Cause which has prevented me to address you Sooner on this melancolic Subject;
                  The remainder of my Family Joins me in their Best wishes & prayers to the allmighty, for the Preservation of your Precious Days, During many Succeeding Years, in Good health, with their most Respectfull Compliments;
                  I have the honor to be with great Respect Sir Your most obedient humble & Devoted Servant
                  
                     Stephen Cathalan Junr.
                  
               